Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 1 of 13 PageID: 136
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 2 of 13 PageID: 137
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 3 of 13 PageID: 138




         EXHIBIT A
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 4 of 13 PageID: 139




                                                                           e-mail: kmarino@khmarino.com




                                        February 4, 2019


VIA EMAIL
Matthew J. Skahill                                         Jihee G. Suh
Attorney in Charge, Camden Branch                          Assistant United States Attorney
U.S. Attorney’s Office                                     U.S. Attorney’s Office
District of New Jersey                                     District of New Jersey
401 Market Street, 4th Floor                               970 Broad Street
Camden, New Jersey 08101-2098                              Newark, New Jersey 07102

       Re:    United States v. George Gilmore
              Crim. No. 19-029 (AET)

Dear Matt and Jihee:
        Attached are conflict waivers executed in 2017 by George Gilmore and the other members
and employees of Gilmore & Monahan P.A. (the “G&M Employees”) with the exception of
Christopher Khatami, who chose to engage separate counsel. While we are confident these waivers
entitle us to continue representing both Mr. Gilmore and the G&M Employees at his upcoming
trial, we will withdraw from representing the G&M Employees rather than delay trial with a
hearing on your Motion to Inquire into Potential Conflicts of Interest. As you have not moved to
disqualify my law firm from representing Mr. Gilmore—a motion you were to have filed by last
Friday—we trust our withdrawal as counsel for the G&M Employees will moot the inquiry you
have requested. Please confirm our understanding and withdraw your motion.
       Thank you for your attention to this matter.
                                             Very truly yours,


                                             Kevin H. Marino
Enclosure
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 5 of 13 PageID: 140
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 6 of 13 PageID: 141
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 7 of 13 PageID: 142
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 8 of 13 PageID: 143
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 9 of 13 PageID: 144
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 10 of 13 PageID: 145
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 11 of 13 PageID: 146
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 12 of 13 PageID: 147




          EXHIBIT B
Case 3:19-cr-00029-AET Document 12-1 Filed 02/05/19 Page 13 of 13 PageID: 148
